PER CURIAM.
Appellee has moved this court for an allowance of attorneys’ fees pursuant to 5 Ore. Code, Supp. 1935, § 46-134. This court has construed that statute as authorizing an allowance of an attorney’s fee by us. Plorwitz v. New York Life Insurance Co., 9 Cir., 80 F.2d 295.
Two conditions are specified in the statute which must occur before attorneys’ fees may be allowed by an appellate court:
1. Allowance of attorneys’ fees by the trial court; and
2. Affirmance of the judgment by the appellate court. American Surety Co. of New York v. Fischer Warehouse Co. et al., 9 Cir., 88 F.2d 536. The trial court allowed an attorneys’ fee. We have this day filed an opinion 9 Cir., 175 F.2d 540, affirming the judgment of the trial court. A fee of $750 is reasonable and we allow that amount.